IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-10-00242-CV

                               IN RE CHAD DAVIS


                                Original Proceeding



                          MEMORANDUM OPINION


      Chad Davis seeks a writ of mandamus compelling Respondent, the Honorable

Steve Smith, Judge of the 361st District Court of Brazos County, to set Davis’s

expunction petition for a hearing. The Clerk of this Court notified Davis by letter dated

July 7, 2010 that his mandamus petition was defective because: (1) “It does not include

the certification required by Rule of Appellate Procedure 52.3(j)”; and (2) “It does not

include an appendix of supporting documents certified or sworn to, as required by

Rules 52.3(k) and 52.7(a)(1).” Davis was notified that his petition may be summarily

denied if he failed to correct these deficiencies within twenty-one days.

      Davis responded by providing copies of the expunction petition and the district

clerk’s online docket sheet.    In addition, Davis provided an unsworn declaration
attesting that the attached documents were true and correct copies of documents on file

with the Brazos County District Clerk or available online.

        Davis has substantially corrected the second deficiency identified in the July 7

notice. However, he has not provided “the certification required by Rule of Appellate

Procedure 52.3(j).”   See TEX. R. APP. P. 52.3(j).   Therefore, his petition for writ of

mandamus is denied.



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray concurring)
Petition denied
Opinion delivered and filed August 25, 2010
[OT06]




In re Davis                                                                       Page 2